Citation Nr: 9906138	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include hypertension.  

2.  Entitlement to an increased rating for bronchial asthma, 
with history of histoplasmosis in right middle and right 
lower lobectomies, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a compensable evaluation for sinusitis.

4.  Entitlement to a compensable evaluation for functional 
heart murmur.

5.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1984.  
This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

In a statement dated in June 1996, the veteran raised the 
issue of entitlement to an increased rating for his 
service-connected eczematous dermatitis.  This issue has not 
been developed for appellate review and is therefore, 
referred to the RO for appropriate disposition.  It is also 
unclear whether he is claiming service connection for a 
kidney disorder.  It is requested that the RO contact the 
veteran in order to clarify this matter and thereafter, take 
the appropriate action. 


REMAND

The most recent VA examination for compensation purposes was 
conducted in July 1993.  Subsequently, the veteran received 
intermittent treatment at a VA facility for the disabilities 
in issue.  A review of the service medical records reflects 
that several elevated blood pressure readings were recorded.  
The veteran in a statement received in November 1995 
indicates that arteriosclerotic heart disease was diagnosed 
at the VA Medical Center (VAMC) in Montgomery, Alabama in 
1984.  The current medical evidence confirms the presence of 
heart disease.   

During the pendency of the veteran's appeal the schedular 
criteria for evaluating respiratory system disabilities was 
amended effective October 7, 1996, and cardiovascular system 
disabilities effective January 12, 1998.  The record reflects 
that the RO has considered both the old and revised rating 
criteria and the veteran has been informed of the old and 
revised criteria per Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In view of these facts, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since his release of active duty.  The RO 
should obtain all records, which are not 
on file. 

2.  The RO should request the VAMC in 
Montgomery, Alabama to furnish all 
treatment records for 1984 and from 
September 1996 to the present.

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the severity of the service-
connected bronchial asthma and sinusitis.  
The claims folder, a copy of the Remand, 
and the revised rating criteria should be 
made available to the examiner for review 
before the examination.  In addition to 
pulmonary function tests (PFTs) and 
appropriate x-rays, any other tests 
deemed necessary should be performed.  
The examiner is requested to obtain a 
detailed occupational history and medical 
history concerning the frequency and 
severity of any asthmatic attacks and 
sinusitis.  The examiner should state 
whether the veteran requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immuno-surpressive 
medications.  The RO is to ensure that 
the PFTs include all tests required by 
the revised rating criteria.  The 
examiners' report should include comments 
on the current extent and severity of 
bronchial asthma and sinusitis and the 
effect on the veteran's employability.  

4.  A VA examination should be conducted 
by a specialist in cardiovascular 
disorders in order to determine the 
etiology and severity of any 
cardiovascular disorder, to include 
hypertension, and the severity of the 
heart murmur.  The claims folder, a copy 
of the revised rating criteria, and a 
copy of this Remand are to be furnished 
to the examiner in conjunction with the 
examination.  Following the examination, 
it is requested that the examiner render 
an opinion as to whether it is as likely 
as not that any heart disease diagnosed, 
to include hypertension, is related to 
the veterans period of active duty, to 
include the elevated blood pressure 
readings, or is caused or aggravated by 
his service connected heart murmur? Allen 
v. Brown, 7 Vet.App. 4399 (1995).  All 
test and any specialized examinations 
deemed necessary should be performed.  It 
is requested that the examiner comment on 
the clinical significance of the heart 
murmur, if diagnosed, and all symptoms 
and findings attributable to the heart 
murmur.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  The RO should inform the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the report(s) 
does not include all test reports, 
special studies, or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (1998).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991).

Thereafter, the case should be reviewed by the RO. If any 
issue on appeal remains denied, a supplemental statement of 
the case should be provided to the veteran and his 
representative and they should be afforded an opportunity to 
respond.  The case should be returned to the Board for 
appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992). 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


